Exhibit EXECUTION VERSION SECURITIES PURCHASE AGREEMENT by and between DELTATHREE, INC. and D4 HOLDINGS, LLC February 10, 2009 TABLE OF CONTENTS 1. DEFINITIONS 2 2. PURCHASE AND SALE; CLOSING; OTHER AGREEMENTS 5 2.1 Purchase and Sale 5 2.2 Closing 5 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5 3.1 Incorporation 5 3.2 Capitalization 5 3.3 Registration Rights 5 3.4 Authorization; Enforcement 5 3.5 Valid Issuance of the Shares 5 3.6 Financial Statements 5 3.7 SEC Documents 6 3.8 Consents 6 3.9 No Conflict; Compliance With Laws 6 3.10 Brokers or Finders 6 3.11 Over-The-Counter-Bulletin Board 6 3.12 Absence of Litigation 6 3.13 No Undisclosed Liabilities; Indebtedness 6 3.14 Property 7 3.15 Labor Relations 7 3.16 Intellectual Property 7 3.17 Subsidiaries; Joint Ventures 8 3.18 Compliance with Regulatory Requirements 8 3.19 Taxes 8 3.20 Pensions and Benefits 8 3.21 Private Placement 9 3.22 Material Changes 9 3.23 Transactions with Affiliates and Employees 9 3.24 Insurance 9 3.25 Internal Accounting Controls 9 3.26 Environmental 10 3.27 Foreign Corrupt Practices 10 3.28 Board Composition 10 3.29 Disclosure 10 3.30 Sole Representations and Warranties 10 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 10 4.1 Authorization 10 4.2 Purchase Entirely for Own Account 10 4.3 Investor Status 10 4.4 Disclosure of Information 10 4.5 Securities Not Registered 10 4.6 No Conflict 10 4.7 Brokers or Finders 11 4.8 Consents 11 4.9 Absence of Litigation 11 4.10 Capitalization 11 5. CONDITIONS PRECEDENT 11 5.1 Conditions to the Obligation of the Purchaser to Consummate the Closing 11 5.2 Conditions to the Obligation of the Company to Consummate the Closing 12 6. CERTAIN COVENANTS AND AGREEMENTS. 12 6.1 Transfer of Shares 12 6.2 Legends 12 6.3 Publicity 13 6.4 Filing of Information 13 6.5 Use of Proceeds 13 6.6 No Integration 13 6.7 Reservation of Common Stock for Issuance 13 6.8 Filings 13 6.9 Board 13 6.10 Blue Sky Compliance 13 6.11 No General Solicitation or Directed Selling Efforts 13 6.12 No Stabilization 13 6.13 Exclusivity 14 6.14 Conduct of Business of the Company 14 6.15 Increase in Authorized Stock 14 6.16 Access to Information 14 7. INDEMNIFICATION 15 7.1 By the Company 15 7.2 By the Purchaser 15 7.3 Claims 15 7.4 Payment of Claims 15 7.5 Limitations 15 7.6 Applicability; Exclusivity 15 8. MISCELLANEOUS PROVISIONS 16 8.1 Rights Cumulative 16 8.2 Pronouns 16 8.3 Notices 16 8.4 Captions 17 8.5 Severability 17 8.6 Governing Law 17 8.7 Waiver 17 8.8 Expenses 17 8.9 Assignment 17 8.10 Survival 17 8.11 Entire Agreement 17 8.12 Amendments 17 8.13 No Third Party Rights 17 8.14 Counterparts 17 8.15 Service of Process 17 8.16 Further Assurances 17 8.17 Waiver of Trial by Jury 17 9. TERMINATION 18 Table of Contents DELTATHREE, INC. SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of February 10, 2009, and is by and between (i) deltathree, Inc., a Delaware corporation, with its principal office at 419 Lafayette Street, New York, New York 10003 (the “Company”) and (ii) D4 Holdings, LLC, a Delaware limited liability company (the “Purchaser”). WHEREAS, the Company desires to issue and sell to the Purchaser, and the Purchaser desires to purchase from the Company, (i) an aggregate of 39,000,000 shares (the “Shares”) of the authorized but unissued shares of Class A common stock, $0.001 par value per share, of the Company (the “Common Stock”), and (ii) a warrant to purchase up to 30,000,000 shares of Common Stock, upon the terms and subject to the conditions set forth in this Agreement; and WHEREAS, the Company and the Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“RegulationD”), as promulgated by the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended. NOW, THEREFORE, in consideration of the mutual agreements, representations, warranties and covenants herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the following respective meanings: (a)“Action” has the meaning set forth in Section 3.12. (b)“Affiliate” means any Person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, a Person, as such terms are used and construed under Rule 144 (as defined below). (c)“Agreement” has the meaning set forth in the preamble hereof. (d)“Alternative
